Citation Nr: 1518040	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  05-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of a fractured right ankle with traumatic arthritis, evaluated as 20 percent disabling from June 9, 2003 to January 11, 2010, and as 40 percent disabling from February 11, 2011.

2.  Entitlement to an increased rating for residuals of a low back injury with degenerative disc disease (DDD), evaluated as 20 percent disabling from June 9, 2003 to April 4, 2012, and as 40 percent disabling from April 4, 2012.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1981.

This case arose before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO) that, in pertinent part, continued the 20 percent disability evaluations assigned to the service-connected right ankle and low back disorders.  

In January 2008, the Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this proceeding has been included in the claims folder.  

In April 2008 and December 2011, the Board remanded these issues for additional evidentiary development.  In August 2012, the RO issued a rating action that increased the evaluations assigned to the ankle and low back disabilities to 40 percent.  In June 2013, the Board issued a decision that granted a 100 percent disability evaluation to the right ankle from January 11, 2010 to February 11, 2011 (following an ankle replacement) and which denied an evaluation in excess of 20 percent from June 9, 2003 to January 11, 2010 and in excess of 40 percent from February 11, 2011.  This decision also remanded the low back claim to the RO for further development.  

The Veteran appealed the denial concerning the right ankle to the Court of Appeals for Veterans Claims (CAVC).  In August 2014, CAVC issued a single-judge memorandum decision that vacated and remanded the issues of entitlement to an evaluation in excess of 20 percent from June 9, 2003 to January 11, 2010 and in excess of 40 percent from February 11, 2011 back to the Board.  This issue is again before the Board.

In February 2014, the Board remanded the low back issue to the RO.  This issue is also again before the Board for further appellate consideration.

The issues of entitlement to increased ratings for wrist and knee disorders, a temporary total evaluation following left knee surgery, and entitlement to service connection for a right hip disorder and for neuritic symptoms secondary to the service-connected right ankle disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that Disabled American Veterans (DAV) had represented the Veteran on the back and TDIU claims.  However, in December 2014, the Veteran signed a VA Form 21-22a, "Appointment of Individual as Claimant's Representative" appointing Robert V. Chisholm as his sole representative "without limitations."  Therefore, Mr. Chisholm is the representative on all issues currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND


The issue of entitlement to an increased evaluation for the low back disorder and entitlement to a TDIU were remanded by the Board in February 2014.  This claim had been previously remanded in June 2013, at which time the RO was instructed to attempt to obtain the treatment record from Dr.'s M. L and A. N. as well as any records from his physical therapist.  The Veteran submitted a VA Form 21-4142, "Authorization and Consent to Release Information," which authorized the release of the records held by Dr.'s M.L and A.N, to include any records from any other health-care providers from whom he had sought treatment for his back.  The letter did not specifically ask for the release of records held by the physical therapist; because of this, the February 2014 remand had instructed that these records be specifically requested. Furthermore, while the Veteran submitted a release for the records of Dr. A.N., the RO had not attempted to obtain these records.  Thus, the February 2014 remand had instructed that these records be obtained (after getting an updated authorization, if needed).  The Veteran had also indicated, in an April 2010 statement, that he was in receipt of Social Security Administration (SSA) benefits.  While it was unclear whether the Veteran was in receipt of disability benefits, the RO/AMC was instructed to obtain any SSA records available.  The record does not indicate that these records were ever requested.  Clearly, the Board's previous instructions have not been complied with.  The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by....the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the February 2014 remand, the Veteran submitted several authorizations, allowing the release of records held by Dr.'s M.L., R.S., and L.S.  The RO did not request these records.

In regard to the Veteran's claim for an increased evaluation for the right ankle fracture residuals, the Board notes that the Veteran submitted a VA Form 21-4142 in September 2013 authorizing the release of records held by Dr. R. J.  There is no indication in the record that these were requested.

The Board notes that the Veteran's right ankle and low back were last examined by VA in April 2012 and July 2013, respectively.  He has submitted statements since these examinations that suggest that these conditions have worsened.  Therefore, more current VA examinations would be helpful in determining the degree of severity of his right ankle and low back disorders.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

While the claim is in remand status, the RO must ascertain whether there any additional pertinent VA treatment records available, specifically any records developed after June 2013.  The Board notes that the Veteran's representative has submitted several copies of the Veteran's January to February 2015 admission to the Scottsdale Healthcare Rehabilitation Hospital.  It is therefore not necessary to submit additional copies.

As noted in the February 2014 remand, the Veteran had submitted correspondence in September 2013 in which he suggested that he might have to quit his employment because of his back disability.  In March 2015, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He indicates that he had last worked in the real estate business in December 2014 and that he became disabled in January 2015.  He stated that he left his employment due to his disability and that he did not expect to receive any disability retirement benefits from his employer.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish entitlement to TDIU.

2.  Request that the Veteran provide information concerning all private health care providers from whom he receives treatment for his back and ankle disorders.  He should also be requested to provide up-dated authorizations, if needed, in order for the identified physicians to release his records to VA.  All identified physicians should then be contacted and requested to provide copies of all relevant treatment records.  In addition to any newly identified physicians, the RO must specifically request records from Dr.'s M. L.; A. N.; R.S.; L. S.; and R.J. (these physicians' full names and addresses are already of record), as well as any outstanding physical therapy records.  All efforts to obtain these records must be documented for inclusion in the claims folder.  At least two attempts must be made to obtain all identified records.

3.  Request that the Veteran identify all VA treatment facilities from which he has sought treatment for his back and ankle disabilities since June 2013.  All identified records must be obtained and associated with the claims folder.  All efforts to obtain these records must be documented for inclusion in the claims folder.  The efforts to obtain any records must continue until it is determined that the records are unavailable or that further attempts to locate them would be futile.  See 38 C.F.R. § 3.159(c) (2) & (e) (2014).

4.  Contact the Social Security Administration (SSA) and request that they provide all records used in awarding the Veteran SSA benefits.  This must include any Administrative Law Judge decision, if available.  All efforts to obtain these records must be documented for inclusion in the claims folder.  The efforts to obtain any records must continue until it is determined that the records are unavailable or that further attempts to locate them would be futile.  See 38 C.F.R. § 3.159(c) (2) & (e) (2014).

5.  Once the above-requested development has been completed, schedule appropriate VA examinations, to include orthopedic and neurologic, of the Veteran's service-connected low back and ankle disabilities in order to ascertain the current nature and degree of severity of these disorders.  All special studies deemed necessary must be conducted.  The examiner must provide full range of motion of studies and must comment on whether the back and ankle display less or more movement than normal; weakened movement; excess fatigability; incoordination; or pain on movement.  

The examiner must also comment on whether the Veteran's service-connected disabilities (either singly or in combination) render him unemployable, that is, unable, due to service-connected disabilities, from engaging in substantially gainful employment.  Marginal employment is not substantially gainful employment.  The age of the Veteran is not to be taken into consideration in rendering this opinion.

The examiner must provide complete rationales for any opinion reached; if rationales cannot be made without resort to mere speculation, this must also be fully explained.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  The RO must review the record and ensure that all remand instructions have been complied with.  If any development action is incomplete, the RO must take corrective action.

8.  Once the above-requested development has been completed, readjudicate the Veteran's claims for increased evaluations for the right ankle and low back disabilities and entitlement to TDIU.  If any part of the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The claims folder must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


